DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/21 has been entered.

Response to Arguments
Applicant's arguments filed 08/27/21 have been fully considered but they are not persuasive. 
On page 6 regarding specification, drawing, and claim objections and 112b rejections Applicant argues amendments overcome the objections and rejection of record.
The Examiner respectfully agrees and withdraws the objections and rejection.
On pages 7-8 regarding prior art rejections Applicant argues the amended claims require the holding devices to cant “radially” inward, and the holding devices are circumferentially situated and extend longitudinally away from the first cell structure 
The Examiner respectfully disagrees. With regards to the arms canting radially inwardly, as is explained, the arms cant radially inward from their outmost extent. The recitation of devices “canting” was already present in previous claims, which inherently imparts a slope/angle in a radial direction. However, the claims still have not set any frame of reference which would overcome the interpretation the Examiner has placed on the record. With regards to the holding devices being circumferentially situated, the Examiner points out that this is shown in Figure 2a. With regards to the holding devices extending “longitudinally away from the first cell structure along a flow direction”, the Examiner maintains that this is present and shown in Tuval (see Annotated Figure 1, below).The Examiner respectfully notes that there isn’t any reason why the arms 22 of Tuval couldn’t overlap the diamond shaped cells, while also still extending longitudinally away from the cells, as they do (see Annotated Figure 1). 
On page 8 Applicant then argues the amendment to claim 1 further includes a recitation that the base body comprises fastening devices to which the implant structure is fixed, which are situated in the circumferential direction. Applicant argues that Tuval’s engagement arms 22 are connected to strut supports 20 which are coupled to the valve 104. Applicant states that the claimed invention fastens the implant to the fastening devices and the holding structures to connect to cells of the first cell structure, which 
The Examiner respectfully notes that Tuval does teach the amended claims. The base body (Fig 2b item 12) does teach fastening devices (30) which are circumferentially situated (Fig 2b), and which the implant structure (Fig 1 item 104) is fixed thereto (Figure 1).  The Examiner respectfully agrees that the elements 20 are also coupled to the fastening devices 30, but this doesn’t take away from the fact that the fastening devices 30 are fixed to the implant structure 104.  The Examiner cannot see a failing in the teaches of Tuval for teaching the newly amended claim.
On page 8 Applicant argues further that amended claim 7 states that the holding devices also cant radially outwardly, and argues Tuval doesn’t teach holding devices which cant both radially inwardly and outwardly.
The Examiner respectfully disagrees and again reminds Applicant that whether or not the devices cant radially inward or outward depends entirely upon the frame of reference. The recitation of devices “canting” was already present in previous claims. This indicates a slope/angle, which inherently imparted the presence of the devices canting radially inwardly/outwardly. The claims still have not set any frame of reference which would overcome the interpretation the Examiner has placed on the record. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-7, 14, 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tuval et al. (US 20080071361 A1), hereinafter known as Tuval.
Regarding claim 1 Tuval discloses a medical valve implant comprising  an implant structure (Figure 1 item 104) fastened to a base body (Figure 2b item 12),
wherein the base body (self-expanding stent) includes a collar extending in a circumferential direction around the implant structure (Figure 2b), which includes a first cell structure composed of a plurality of cells (Figure 2b shows diamond-shaped cells) which is provided to form in an intended end state, an intended inner cross section of the base body that is matched to an intended outer cross-section of the implant structure (Figure 1), and the base body has holding devices (Figure 2a, items 22),
wherein each holding device has a proximal end (Figure 2a item 24) and a distal end (Figure 2a item 26), and 
wherein each proximal end of each holding device is connected to a  cell of the first cell structure (Figure 1, item 4a; the holding device proximal end 24 is connected to the first cell structure via sutures, through commissure elements 20, 30) and each distal end of each holding device is not connected (to) the first cell structure (Figure 1), and wherein each distal end of each holding device cants radially inward (Figure 2a the ends cant radially inward from their outmost extent), and wherein the holding devices are situated in the circumferential direction (Figure 2a) and extend longitudinally away from the first cell structure along a flow direction (Figure 1 shows the holding devices 22 which extend upward along a flow direction which extends longitudinally away from the first cell structure which is positioned therebelow), and wherein the base body further comprises fastening devices to which the implant structure is fixed (Figure 2b item 30; Figure 1) and which are situated in the circumferential direction (Figure 2b).

    PNG
    media_image1.png
    585
    694
    media_image1.png
    Greyscale

Regarding claim 2 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses the medical valve implant is an aortic valve implant ([0044]).
Regarding claim 4 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses the base body is a self-expanding stent ([0047]).
Regarding claim 5 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses three holding devices are situated in the circumferential direction in which the collar extends (Figure 2a).
Regarding claim 7 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses the holding devices also cant radially outward (the direction of the tilt depends on the orientation. If considered from the connection location 24, the holding devices cant radially outward, and when considered from the distal end 26 the holding devices also cant radially inward).
Regarding claim 19 Tuval discloses the valve implant of claim 1 substantially as is claimed,
wherein Tuval further discloses the implant structure is an aortic valve ([0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/18/21